DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2020 and 08/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 17, 23-27, 36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds et al. (2015/0317923) in view of Kojima (4,755,012).

Regarding claim 1, Edmonds discloses a system (Figure 1, 110, system) comprising: one or both of a light emitter (106, flash, emits 106a, light) or a light receiver (120, tag); and an optical filter (Figure 3, at least 322, patterned layer, 326, contrast enhancing film) adjacent one or both of the light emitter or the light receiver (Figure 3, 322, patterned layer, is adjacent to 320, tag), wherein the optical filter comprises at least one wavelength transmission selective layer (322, patterned layer; Figures 11A, 11B; [0029]) comprising an absorber component (at least [0050]).
Edmonds fails to teach wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 701 nm to 849 nm incident thereon. Edmonds and Kojima are related because both teach a system comprising an optical filter.
Kojima discloses a system wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 701 nm to 849 nm incident thereon (Figure 2 depicts the transmittance curve of a ray absorption filter, which reduces the transmission of wavelengths from 701 nm to 849 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Edmonds to incorporate the teachings of Kojima and provide wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 701 nm to 849 nm incident thereon. Doing so would allow for desirable reduction of light to further conceal the patterned layer.



Regarding claim 3, the modified Edmonds discloses the system according to claim 1, wherein the wavelength transmission selective layer transmits less than about 50% of wavelengths from 701 nm to 849 there through, transmits less than about 40% of wavelengths from 701 nm to 849 there through, transmits less than about 30% of wavelengths from 701 nm to 849 there through, transmits less than about 20% of wavelengths from 701 nm to 849 there through, or transmits less than about 15% of wavelengths from 701 nm to 849 there through (Kojima: Figure 2 depict less than about 50% transmission of wavelengths from 701 to 849 nm there through).

Regarding claim 4, the modified Edmonds discloses the system according to claim 1, wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 350 nm to 701 nm (Figures 11A, 11B).

Regarding claim 5, the modified Edmonds discloses the system according to claim 1, wherein the wavelength transmission selective layer transmits less than about 50% of wavelengths from 350 nm to 701 there through, transmits less than about 40% of wavelengths from 350 nm to 701 there through, transmits less than about 30% of wavelengths from 350 nm to 701 there through, transmits less than about 20% of wavelengths from 350 nm to 701 there through, or transmits less than about 15% of 

Regarding claim 17, the modified Edmonds discloses the system of claim 1, wherein the optical filter comprises a reflective layer (326, contrast enhancing layer; [0058] teaches 326, contrast enhancing layer, may include a diffusely reflective film).

Regarding claim 23, the modified Edmonds discloses an article (at least Figure 3, 320, optical tag) comprising an optical filter (at least 322, patterned layer, 326, contrast enhancing film), wherein the optical filter comprises at least one wavelength transmission selective layer (322, patterned layer; Figures 11A, 11B; [0029]) comprising an absorber component (at least [0050]).
Edmonds fails to teach wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 701 nm to 849 nm incident thereon. Edmonds and Kojima are related because both teach an article comprising an optical filter.
Kojima discloses a system wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 701 nm to 849 nm incident thereon (Figure 2 depicts the transmittance curve of a ray absorption filter, which reduces the transmission of wavelengths from 701 nm to 849 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Edmonds to incorporate the teachings of Kojima and provide wherein the wavelength transmission selective layer at least partially 

Regarding claim 24, the modified Edmonds discloses the article according to claim 23, wherein the wavelength transmission selective layer at least partially allows the transmission of wavelengths other than from 701 nm to 849 nm (Figures 11A, 11B).

Regarding claim 25, the modified Edmonds discloses the article according to claim 23, wherein the wavelength transmission selective layer transmits less than about 50% of wavelengths from 701 nm to 849 therethrough, transmits less than about 40% of wavelengths from 701 nm to 849 therethrough, transmits less than about 30% of wavelengths from 701 nm to 849 therethrough, transmits less than about 20% of wavelengths from 701 nm to 849 therethrough, or transmits less than about 15% of wavelengths from 701 nm to 849 therethrough (Kojima: Figure 2 depict less than about 50% transmission of wavelengths from 701 to 849 nm therethrough).

Regarding claim 26, the modified Edmonds discloses the article according to claim 23, wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 350 nm to 701 nm (Figures 11A, 11B).

Regarding claim 27, the modified Edmonds discloses the article according to claim 23, wherein the wavelength transmission selective layer transmits less than about 

Regarding claim 36, the modified Edmonds discloses the article according to claim 23, wherein the optical filter comprises a reflective layer (326, contrast enhancing layer; [0058] teaches 326, contrast enhancing layer, may include a diffusely reflective film).

Regarding claim 39, the modified Edmonds discloses the article according to claim 23, wherein the optical filter is configured to camouflage one or both of the light receiver or the light emitter from a visual perception (at least [0001, 0021]).

Regarding claim 40, the modified Edmonds discloses the article according to 23, wherein the optical filter appears black (at least [0046] teach 322a' first portions, of 322, patterned layer, are black).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Edmonds et al. (2015/0317923) in view of Kojima (4,755,012) in view of Teraura (2017/0200035).


Edmonds fails to teach wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 701 nm to 849 nm incident thereon, wherein the optical filter is positioned adjacent an object that reflects near infrared (NIR) wavelengths. Edmonds and Kojima are related because both teach an article comprising an optical filter.
Kojima discloses an article wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 701 nm to 849 nm incident thereon (Figure 2 depicts the transmittance curve of a ray absorption filter, which reduces the transmission of wavelengths from 701 nm to 849 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Edmonds to incorporate the teachings of Kojima and provide wherein the wavelength transmission selective layer at least partially reduces the transmission of wavelengths from 701 nm to 849 nm incident thereon. Doing so would allow for desirable reduction of light to further conceal the patterned layer.
The modified Edmonds fails to teach wherein the optical filter is positioned adjacent an object that reflects near infrared (NIR) wavelengths. The modified Edmonds and Teraura are related because both teach an article comprising an optical filter.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Edmonds to incorporate the teachings of Teraura and provide wherein the optical filter is positioned adjacent an object that reflects near infrared (NIR) wavelengths. Doing so would allow for additional data to be incorporated by the patterned layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872